Raychel Harvey-Jones v. Susan Coronel, No. 1232, September Term, 2017. Opinion by
Beachley, J.

    COMENSATORY     DAMAGES—DAMAGES      PRESUMED    WHEN
STATEMENT IS DEFAMATORY PER SE AND MADE WITH ACTUAL MALICE

    PUNITIVE DAMAGES—MARYLAND COMMON LAW—GRAVITY OF
WRONG—ABILITY TO PAY—DETERRENCE—EXTANT LEGISLATIVE
SANCTIONS—COMPARISON TO OTHER AWARDS—RELATIONSHIP TO
COMPENSATORY DAMAGES

     PUNITIVE DAMAGES—FEDERAL CONSTITUTIONAL LAW—DUE
PROCESS—DEGREE OF REPREHENSIBILITY—RATIO OF PUNITIVE
DAMAGES TO COMPENSATORY DAMAGES—COMPARABLE SANCTIONS
FOR CONDUCT

        Michael Scott began receiving anonymous harassing text messages and e-mails
while dating appellant Raychel Harvey-Jones. Ms. Harvey-Jones told Mr. Scott that the
culprit was Mr. Scott’s ex-girlfriend, appellee Susan Coronel. To show that Ms. Coronel
was the harasser, Ms. Harvey-Jones sent Mr. Scott a text message which purported to show
that Ms. Coronel had been previously charged with harassment as a course of conduct,
electronic mail harassment, and telephone misuse.

       It was later revealed that Ms. Coronel had never been charged with any of the above-
stated offenses. Indeed, it was Ms. Harvey-Jones who had been charged with those
offenses. Apparently, Ms. Harvey-Jones had edited her own statement of charges to frame
Ms. Coronel.

       When she learned about the fake statement of charges, Ms. Coronel sued Ms.
Harvey-Jones for defamation. Ms. Coronel received a default judgment, and following a
hearing on damages, the circuit court awarded her $10,000 in compensatory damages and
$200,000 in punitive damages. Ms. Harvey-Jones appealed.

       Held: Judgment affirmed. Compensatory damages are presumed when statement
is defamatory per se and made with actual malice. Because Ms. Harvey-Jones conceded
that her defamatory statements were made with actual malice, the award of $10,000 in
presumed damages was not error.

       Under lens of Maryland common law, punitive damages award was not error. The
$200,000 award was not disproportionate to the gravity of Ms. Harvey-Jones’s wrong. The
court heard reliable evidence that Ms. Harvey-Jones had the ability to pay the award. The
record showed that Ms. Harvey-Jones inferentially continued to post defamatory
statements on the internet following Ms. Harvey-Jones being criminally charged for
defaming Ms. Coronel. The $200,000 award was comparable to other punitive damages
awards in Maryland.

       Under federal constitutional law, the punitive damages award was not error. Given
the high degree of reprehensibility of Ms. Harvey-Jones’s conduct, the 20:1 ratio of
punitive damages to compensatory damages did not offend due process.
                      Circuit Court for Baltimore County
                      Case No. 03-C-16-008542

                                                                                                     REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                                 OF MARYLAND

                                                                                                      No. 1232

                                                                                               September Term, 2017



                                                                                          RAYCHEL HARVEY-JONES

                                                                                                          v.

                                                                                                SUSAN CORONEL



                                                                                         Graeff,
                                                                                         Kehoe,
                                                                                         Beachley,

                                                                                                         JJ.


                                                                                              Opinion by Beachley, J.


                                                                                         Filed: November 1, 2018

                                                                                  *Judge Kevin F. Arthur and Judge Matthew J.
                                                                                  Fader did not participate in the Court’s decision
                                                                                  to designate this opinion for publication pursuant
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.
                                                                                  to Md. Rule 8-605.1.

                           2018-11-01
                           14:37-04:00



Suzanne C. Johnson, Acting Clerk
       In August 2016, Susan Coronel, appellee, filed a claim in the Circuit Court for

Baltimore County against appellant Raychel Harvey-Jones, alleging defamation per se.

Because Ms. Harvey-Jones failed to timely answer, the court, upon Ms. Coronel’s request,

issued an Order of Default. Following Ms. Harvey-Jones’s unsuccessful motions to stay

and vacate the Order of Default, the court scheduled a hearing to determine damages. At

the conclusion of the hearing, the court awarded Ms. Coronel $10,000 in compensatory

damages and $200,000 in punitive damages. Ms. Harvey-Jones timely appealed and

presents three questions for our review:

       1. Did the Circuit Court err in awarding $10,000 in compensatory damages?

       2. Did the Circuit Court err in awarding $200,000 in punitive damages
          where it was grossly excessive and violated due process?

       3. Did the Circuit Court err in awarding an excessive monetary judgment
          where it was based on unverified admissions by default?

We discern no error, and affirm.

                            FACTS AND PROCEEDINGS

       According to the testimony at the hearing on damages, Ms. Coronel dated a man

named Michael Scott “off and on from 2012 to 2015.” The conclusion of that relationship

coincided with Ms. Coronel seeking $110,000 from Mr. Scott in unrelated litigation in the

Circuit Court for Baltimore City. In late 2015, Mr. Scott met and subsequently began

dating Ms. Harvey-Jones.

       At some point thereafter, someone began to harass Mr. Scott by anonymously

sending him e-mails and text messages. Believing the culprit was Ms. Coronel, Mr. Scott

hired Steve Brown, a private investigator. In late February 2016, Ms. Harvey-Jones sent
Mr. Scott a text message stating that Ms. Coronel was the person who had been harassing

him, and that Ms. Coronel had also sent over 300 e-mails to the local NBC news affiliate,

resulting in her owing NBC $17,000 in damages. Ms. Harvey-Jones’s text message also

contained a statement of charges which purported to show that Ms. Coronel had been

charged with harassment as a course of conduct, electronic mail harassment, and telephone

misuse. Believing the text message to be true, Mr. Scott forwarded it to his private

investigator. Mr. Brown then met with Baltimore County Police Detective Larry Rogers,

the officer who purportedly authored the charging document, to verify the contents of the

text message.

      When Detective Rogers saw the charging document, he suspected it to be

counterfeit. He noted that the charging language, dates, and some of the applicable

criminal codes were missing, and he also knew that he had never charged Ms. Coronel with

harassment. Detective Rogers reviewed the tracking number from the charging document

and determined that the tracking number and harassment charges matched a statement of

charges he had filed in 2015 against Ms. Harvey-Jones. To be certain, Detective Rogers

then searched Ms. Coronel’s criminal record, and verified that she had never been charged

with harassment.

      Near the end of March 2016, Mr. Brown informed Mr. Scott that Ms. Harvey-

Jones’s text was inaccurate, that the charging document was fake, and that Ms. Coronel

had neither harassed NBC with 300 e-mails, nor did she ever owe NBC $17,000 in

damages.



                                           2
      Detective Rogers arrested Ms. Harvey-Jones in July 2016, and charged her with

forgery of a public document. A local news website, Eye on Annapolis, posted a story

about Ms. Harvey-Jones’s arrest. In the comments section of the article, a person named

“Jane Shims” claimed that “someone [was] lying or misrepresenting” what had transpired

and that Ms. Coronel was “a bitter ex.” Detective Rogers traced the IP address for Jane

Shims, as well as other “people” who had commented on the article. He determined that

the IP addresses for Jane Shims and several other commenters all belonged to a computer

in Ms. Harvey-Jones’s home.

      In August 2016, Ms. Coronel filed a complaint against Ms. Harvey-Jones, alleging

defamation per se. The complaint alleged that Ms. Harvey-Jones sent Mr. Scott a text

message which contained a counterfeit charging document, as well as a false story that Ms.

Coronel had sent NBC 300 e-mails and consequently owed $17,000 in damages. When

Ms. Harvey-Jones failed to timely respond to the complaint, Ms. Coronel requested an

Order of Default, which the court entered on October 7, 2016.          Ms. Harvey-Jones

subsequently filed an untimely motion to vacate, as well as a motion for reconsideration.

The court denied both motions. Ms. Coronel then requested a hearing to determine

damages.

      At the hearing on damages, the circuit court received testimony from Ms. Coronel

and Detective Rogers, as well as excerpts from Mr. Scott’s deposition. At the conclusion

of the hearing, the court awarded Ms. Coronel $10,000 in compensatory damages and

$200,000 in punitive damages. As stated above, Ms. Harvey-Jones timely appealed.



                                            3
                                     DISCUSSION

      I.     COMPENSATORY DAMAGES

      “When an action has been tried without a jury, we ‘review the trial court’s decision

on both the law and the evidence, upholding factual findings unless clearly erroneous, but

subjecting its legal conclusions to de novo review.’” Thomas v. Capital Med. Mgmt.

Assocs., LLC, 189 Md. App. 439, 453 (2009) (quoting Nationwide Mut. Ins. Co. v. Regency

Furniture, Inc., 183 Md. App. 710, 722 (2009)).

      Ms. Harvey-Jones contends that the circuit court erred by awarding $10,000 in

compensatory damages because the “evidence was speculative.” Essentially, Ms. Harvey-

Jones argues that the circuit court was required to base its award of compensatory damages

on evidence of actual harm. However, her position is contrary to Maryland law, which

allows for the presumption of damages when a plaintiff establishes that a statement was

defamatory per se and made with actual malice:

      [W]hen a plaintiff establishes that a statement was defamatory per se and, by
      clear and convincing evidence, demonstrates that it was made with actual
      malice, a “presumption of harm to reputation . . . arises from the publication
      of words actionable per se. A trier of fact is not constitutionally barred from
      awarding damages based on that presumption in [an actual] malice case.”
      Hanlon v. Davis, 76 Md. App. 339, 356, 545 A.2d 72 (1988) (citation
      omitted). In other words, if the statement is defamatory per se, damages are
      presumed when a plaintiff can demonstrate actual malice, by clear and
      convincing evidence, even in the absence of proof of harm.

Samuels v. Tschechtelin, 135 Md. App. 483, 549-50 (2000).

      We initially note that Ms. Harvey-Jones apparently concedes that her defamatory

statements were made with actual malice. Instead, Ms. Harvey-Jones asserts that there was

insufficient evidence to “presume the damage to justify the compensation awarded here.”

                                            4
       Although Ms. Coronel requested $50,000 in compensatory damages, the circuit

court determined that $10,000 was the appropriate award. In our view, the court did not

err. In making this determination, the court stated that:

       [T]here isn’t any showing of lost income so I find it difficult to presume
       $50,000 worth of damage. So the Court will award $10,000 in compensatory
       damages because I think that there probably is good reason to think, more
       likely than not, that [Ms. Coronel] diverted time from her business to meet
       with the detective and her lawyer, to prepare for this lawsuit and I have little
       doubt that she was upset by this turn of events, with having this information
       on the internet where it really can’t be erased. So I think $10,000 is a
       reasonable and fair amount to award for compensatory damages.

       The record reflects that Ms. Harvey-Jones’s actions impacted Ms. Coronel’s

reputation on social media, Yelp, and among her acquaintances. Ms. Coronel testified that

she devoted time to “set the story straight,” which included meetings with her attorney and

with Detective Rogers. In light of Ms. Harvey-Jones’s defamatory statements, made with

actual malice, we see no error in the trial court’s compensatory damages award.

       II.    PUNITIVE DAMAGES

       Ms. Harvey-Jones next argues that the circuit court’s award of punitive damages

was “grossly excessive and violated due process.” As an initial matter, we note that the

basis for Ms. Harvey-Jones’s argument is unclear. Although Ms. Harvey-Jones primarily

cites to United States Supreme Court cases applying federal constitutional law, she also

cites to Bowden v. Caldor, 350 Md. 4 (1998), a case in which the Court of Appeals

discussed excessive punitive damages in the context of Maryland common law. We will

therefore address Ms. Harvey-Jones’s argument under both Maryland common law and

federal constitutional law.


                                              5
       A. Maryland Common Law

       The Court of Appeals has identified nine legal principles that inform a court’s

determination of whether punitive damages are excessive. Khalifa v. Shannon, 404 Md.
107, 142 (2008) (citing Bowden, 350 Md. at 27-41).              In setting forth this list of

considerations, the Court clarified that the list was “not intended to be exclusive or all-

encompassing[,]” and that “not all of the above-summarized principles or factors are

pertinent in every case involving court review of punitive damages.” Bowden, 350 Md. at

41. Here, six of the nine Bowden factors are relevant: 1) gravity of the wrong, 2) ability to

pay, 3) deterrence value, 4) legislative sanctions, 5) comparison to other awards, and 6)

relationship to compensatory damages.1 See id. at 27-41. Because the factors limiting an

award of punitive damages are principles of law, we review them de novo. Khalifa, 404
Md. at 142. We shall address each of the six relevant Bowden factors in turn.

       1. Gravity of the Wrong

       “The most important legal rule in this area, applicable to every punitive damages

award, is that the amount of punitive damages ‘must not be disproportionate to the gravity

of the defendant’s wrong.’” Bowden, 350 Md. at 27 (quoting Ellerin v. Fairfax Sav., F.S.B.,

337 Md. 216, 242 (1995)). “Accordingly, in determining whether the amount of the award

is disproportionate to the gravity of the defendant’s conduct, it is the degree of the


       1
        The other three Bowden factors are: 1) “other final and satisfied punitive damages
awards against the same defendant for the same conduct”; 2) “[w]hen the total amount of
punitive damages awarded against the defendant is based on separate torts . . . whether the
separate torts all grew out of a single occurrence”; and 3) “[t]he plaintiff’s reasonable costs
and expenses.” Bowden, 350 Md. at 34-36 (1998).

                                              6
heinousness which is important.” Id. (citing BMW of North America, Inc. v. Gore, 517
U.S. 559, 575 (1996)).

       Here, Ms. Harvey-Jones, while on probation for criminal cyber harassment,

maliciously engaged in conduct designed to harm and defame Ms. Coronel. Ms. Harvey-

Jones made defamatory statements about Ms. Coronel and falsified a Baltimore County

criminal charging document in an attempt to establish Ms. Coronel’s criminal character.

Even after being charged with criminal forgery, Ms. Harvey-Jones inferentially used

fictitious names to post online comments claiming that the falsified charging document

was genuine. We note that, in awarding punitive damages, the circuit court expressly

considered Ms. Harvey-Jones’s “level of malice.”

       In Merritt v. Craig, 130 Md. App. 350 (2000), we considered whether punitive

damages of $150,000 were excessive when compared with the actions of Craig, a home

seller who willfully misrepresented the condition of the home’s water system, and then

interfered with and diverted the water system following inspection and sale of the property.

We held that “Craig’s conduct toward appellants was reprehensible and fully warranted

punitive damages[,]” and further held that $150,000 was not disproportionate to the harm

caused by Craig’s actions. Id. at 371-72.

       Moreover, although it is difficult to quantify the extent of the harm caused by Ms.

Harvey-Jones’s conduct, the potential criminal penalties for Ms. Harvey-Jones’s actions

substantiate the seriousness of her conduct. Under Md. Code (2002, 2012 Repl. Vol.) § 8-

605(b) of the Criminal Law Article (“CR”), the counterfeiting of a public document is

classified as a felony and is punishable by imprisonment for a minimum of two years and

                                             7
a maximum of ten years. Considering the nature of Ms. Harvey-Jones’s conduct, which in

our view was more serious than the conduct at issue in Merritt, a punitive damages award

of $200,000 is not “disproportionate to the gravity of [appellant’s] wrong.” Bowden, 350
Md. at 27.

       2. Ability to Pay

       “A second very important principle, long recognized under Maryland law, is that

the amount of punitive damages ‘should not be disproportionate to . . . the defendant’s

ability to pay.’” Bowden, 350 Md. at 28 (quoting Ellerin, 337 Md. at 242). In Ms. Harvey-

Jones’s view, the court’s punitive damages award was unjust because no “reliable

evidence” on her ability to pay was presented at the “one-sided” hearing on damages. We

disagree.

       We initially note that the Court of Appeals has stated that “[s]ound reasoning

supports our view that a plaintiff has no obligation to establish a defendant’s ability to pay

punitive damages.” Darcars Motors of Silver Spring, Inc. v. Borzym, 379 Md. 249, 275

(2004) (emphasis added). The Court reasoned:

       Compelling a plaintiff seeking punitive damages to present evidence of a
       defendant’s financial condition could, on the one hand, require a plaintiff
       with limited financial resources to wage a complicated discovery campaign
       against a monetarily sated defendant. On the other hand, it would license the
       plaintiff to conduct extensive pre-trial discovery of the defendant’s finances
       to support a measure of damages that may never be awarded. Not only could
       the latter result in a severe invasion of the defendant’s privacy, but it could
       also unnecessarily cost the defendant a great deal of time and money to
       compile all of its financial information.

Id. at 275-76. Our appellate courts have upheld punitive damages awards in several cases

similar to the instant case, where the defendants apparently elected not to present

                                              8
documentation of their assets or net worth, but where the record suggested that they had

the ability to pay. See Merritt, 130 Md. App. at 372 (holding that $150,000 was not

disproportionate to defendant school teacher’s ability to pay where defendant owned a

home and a partnership interest in a resort area in Garrett County, even though there was

no evidence of the value of these interests); Darcars, 379 Md. at 278 (holding that plaintiff

had no obligation to establish that defendant car dealership had the ability to pay a $25,000

award of punitive damages); Khalifa, 404 Md. at 144-45 (holding that punitive damages of

$2,000,000 were not disproportionate to defendants’ ability to pay where plaintiff testified

that defendants owned multiple properties in various parts of the world, and holding that

plaintiff was not required to prove that the properties were titled in defendants’ names or

that defendants had the ability to pay).

       Here, Ms. Harvey-Jones failed to take advantage of multiple opportunities to present

evidence regarding her assets or her ability to pay punitive damages. Not only did Ms.

Harvey-Jones fail to respond to Ms. Coronel’s request for admissions, she also failed to

appear at her deposition or at the hearing on damages before the circuit court. Although

Ms. Harvey-Jones declined to provide any information about her finances, her deemed

admissions resulting from her failure to object to Ms. Coronel’s requests for admissions

pursuant to Rule 2-424 permitted the court to consider that her net worth exceeded

$1,000,000. In addition, there was evidence that, following the denial of Ms. Harvey-

Jones’s motion to vacate the order of default, she had transferred an unencumbered

property worth over $200,000 to her sibling for no consideration.



                                             9
       In light of the record and relevant case law, we reject Ms. Harvey-Jones’s argument

that the punitive damages award must be vacated because there was no “reliable evidence”

that she had the ability to pay.2

       3. Deterrence Value

       “Since one of the purposes of punitive damages is to deter the defendant from

engaging in the type of conduct forming the basis for the award, the deterrence value of

the amount awarded by the jury, under all of the circumstances of the case, is relevant.”

Bowden, 350 Md. at 29. The Bowden Court further stated that,

              A defendant’s taking of remedial or corrective action, promptly after
       the misconduct giving rise to the award of punitive damages, obviously
       should be a mitigating factor. On the other hand, repeated or frequent
       misconduct of the same nature, misconduct of long duration, attempts to
       conceal or cover-up the misconduct, failure to take corrective action, and
       similar circumstances, support the deterrence value of a significant award.

Id. (internal citations omitted).

       Here, Ms. Harvey-Jones failed to take any corrective action following her

misconduct, and inferentially continued to post false comments under fake names in

response to an online news article even after she was criminally charged with forgery of a

public document. In short, the deterrence value of a punitive damages award is a relevant

consideration under the circumstances of this case.




       2
         We recognize, however, that “merely because a defendant may be able to pay a
very large award of punitive damages, without jeopardizing the defendant’s financial
position, does not justify an award which is disproportionate to the heinousness of the
defendant’s conduct.” Bowden, 350 Md. at 28.

                                           10
       4. Legislative Sanctions

       “[I]n determining whether an award of punitive damages is proportionate to the

defendant's misconduct, a court may consider, inter alia, the legislative policy reflected in

statutes setting criminal fines.” Bowden, 350 Md. at 30 (quoting Ellerin, 337 Md. at 242-

43 n.13). Comparison to criminal fines is not pertinent in all cases.

              Under some circumstances, the maximum criminal fine for
       comparable conduct should not be given very much weight in reviewing a
       punitive damages award for excessiveness. There are many serious criminal
       offenses chiefly aimed at individuals, rather than corporate entities, where
       the principal sanction is imprisonment, and the monetary penalty is relatively
       small. In this situation, the criminal fine for similar misconduct is not very
       pertinent in reviewing an award of punitive damages.

Id. at 31. As discussed above, a person convicted of counterfeiting a public document

under CR § 8-605 is subject only to a term of imprisonment; no fine or other monetary

penalty is prescribed. Because the legislature elected not to impose a monetary fine for

this criminal offense, the lack of a monetary penalty is of minimal relevance in our analysis.

       5. Comparison to Other Awards

       “Another appropriate consideration in judicially reviewing an award of punitive

damages is to compare the award with other final punitive damages awards in the

jurisdiction, and particularly with awards in somewhat comparable cases.” Bowden, 350
Md. at 31. The Bowden Court summarized the cases in which it had upheld awards of

punitive damages:

       Apparently the largest award of punitive damages which has ever been
       upheld by this Court was $700,000, and in that case the size of the award was
       not an issue before this Court. Franklin Square Hosp. v. Laubach, 318 Md.
615, 617–618, 569 A.2d 693, 694–695 (1990). The next ten highest awards
       of punitive damages upheld by us seem to be as follows: $107,875 (St. Luke

                                             11
       Church v. Smith, 318 Md. 337, 568 A.2d 35 (1990)); $100,000 each for two
       plaintiffs, based on two separate acts of fraud (Nails v. S. & R., 334 Md. 398,
       639 A.2d 660 (1994)); $82,000 (Luppino v. Gray, 336 Md. 194, 647 A.2d
429 (1994)); $50,000 (Macklin v. Logan, 334 Md. 287, 639 A.2d 112
       (1994)); $40,000 (Embrey v. Holly, supra, 293 Md. 128, 442 A.2d 966);
       $36,000 (Drug Fair of Md., Inc. v. Smith, 263 Md. 341, 283 A.2d 392
       (1971)); $35,000 (General Motors Corp. v. Piskor, 281 Md. 627, 381 A.2d
16 (1977)); $30,000 (Great Atl. & Pac. Tea Co. v. Paul, 256 Md. 643, 261
A.2d 731 (1970)); $25,000 (Montgomery Ward & Co. v. Keulemans, 275
Md. 441, 340 A.2d 705 (1975)); $25,000 (American Stores Co. v. Byrd, 229
Md. 5, 181 A.2d 333 (1962)). Moreover, in most of these cases no argument
       was made that the punitive awards were excessive.

Id. at 32-33. Notably, the Court recognized that the awards in the older cases would be

larger in terms of present dollars if adjusted for inflation. Id.

       Although the court’s award of $200,000 in punitive damages here appears to be

significantly larger than the awards summarized by the Court in Bowden, we note that those

awards become comparable once they are adjusted for inflation. For example, the punitive

damages award of $105,875 against a single party in St. Luke Church, 318 Md. at 341

(defamation case) equates to $209,787.91 today; the punitive damages award of $35,000

in Embrey, 293 Md. at 132 (defamation case) equates to $93,495.93 today; the punitive

damages award of $30,000 in Great Atl., 256 Md. at 645 (assault and battery, slander, and

false imprisonment case) equates to $199,293.95 today; and the $25,000 punitive damages

award in Am. Stores, 229 Md. at 7 (slander case) would be $208,972.68 in today’s dollars.3

Put simply, the punitive damages award of $200,000 in 2018 for Ms. Harvey-Jones’s


       3
         All inflation-adjusted calculations were performed with the Consumer Price Index
(“CPI”) Inflation Calculator from the date (month and year) of opinion publication to
September 2018, the most recent date for available data. U.S. Dep't of Labor Bureau of
Labor Statistics, CPI Inflation Calculator,
https://www.bls.gov/data/inflation_calculator.htm (last visited Oct. 18, 2018).
                                              12
defamatory conduct is not significantly larger than awards that have been upheld in earlier

defamation cases.

      6. Relationship to Compensatory Damages

      “Whether a punitive damages award bears a reasonable relationship to the

compensatory damages awarded in the case . . . should be a consideration when a court

reviews an award of punitive damages for excessiveness.” Bowden, 350 Md. at 39. This

factor is not dispositive, however, as the Bowden Court noted that:

      [T]here are situations in which little or no consideration should be given to
      the relationship which punitive damages awards bear to compensatory
      damages awards. For example, where the defendant engages in extremely
      heinous conduct having great potential for harm, but because of fortuitous
      circumstances the plaintiff does not suffer a great deal of compensatory
      harm, the amount of the compensatory damages award furnishes a poor guide
      to the amount of an appropriate punitive damages award.

Id. at 40; see also Shabazz v. Bob Evans Farms, Inc., 163 Md. App. 602, 639-41 (2005)

(noting that nominal compensatory damages may support an award for punitive damages,

and summarizing cases in which punitive damages were upheld even though no actual

damages were proven); cf. Zachair, Ltd. v. Driggs, 135 Md. App. 403, 424-25 (2000)

(stating that case involving multi-million dollar compensatory award for purely economic

loss was not one in which the relationship between compensatory and punitive damages

was an important factor, and holding that punitive damages approximately equal to

compensatory award was excessive).

      We are convinced that this case presents one of those situations contemplated by the

Bowden Court where the ratio between compensatory damages and punitive damages is



                                            13
outweighed by other factors such as the gravity of the wrong and the need for deterrence.4

Here, Ms. Harvey-Jones orchestrated, and perpetuated, a defamatory attack on Ms.

Coronel’s character. Although Ms. Coronel did not sustain any physical injury, Ms.

Harvey-Jones’s statements falsely suggested that Ms. Coronel was involved in criminal

conduct. Our review of punitive damages awards in similar cases supports our conclusion

that the circuit court’s award of $200,000 in punitive damages was not excessive under

Maryland law. See, e.g., Am. Stores, 229 Md. 5 (upholding punitive damages of $25,000

in slander case where plaintiff was accused of stealing $117 from a grocery store and where

there was no proof plaintiff had suffered any special damages).

      Accordingly, the punitive damages award in this case comports with Maryland

common law.

      B. Federal Constitutional Law

      Although technically a distinct analysis, the determination of whether a punitive

damages award violates due process under federal constitutional law is largely subsumed

by the Bowden factors. In Gore, the United States Supreme Court set forth three guideposts

to aid courts in determining whether a punitive damages award violates the Due Process

Clause of the Fourteenth Amendment: 1) degree of reprehensibility, 2) ratio [between

punitive damages and actual harm], and 3) sanctions for comparable misconduct. 517 U.S.
4
         We are also cognizant that the purpose of punitive damages is not to recompense
the victim, but rather “to punish the wrongdoer and to deter such conduct by the wrongdoer
or others in the future.” Shabazz, 163 Md. App. at 638-39 (quoting Caldor, Inc. v. Bowden,
330 Md. 632, 661 (1993)).

                                            14
at 574-85. Notably, these guideposts are substantively identical to some of the factors

identified by the Court of Appeals in Bowden, 350 Md. at 27-41. Like the Maryland

common law analysis, the federal constitutional analysis provides for de novo review of an

allegedly excessive punitive damages award. Cooper Indus., Inc. v. Leatherman Tool Grp.,

532 U.S. 424, 431 (2001). Although we have substantially discussed these factors above,

we will briefly address each of the guideposts articulated by the Supreme Court in Gore.

       1. Degree of Reprehensibility

       “Perhaps the most important indicium of the reasonableness of a punitive damages

award is the degree of reprehensibility of the defendant’s conduct.” Gore, 517 U.S. at 575.

“This principle reflects the accepted view that some wrongs are more blameworthy than

others. Thus, we have said that ‘nonviolent crimes are less serious than crimes marked by

violence or the threat of violence.’” Id. at 575-76 (quoting Solem v. Helm, 463 U.S. 277,

292-93 (1983)). The Supreme Court further stated that, “Similarly, ‘trickery and deceit’

are more reprehensible than negligence.” Id. at 576 (quoting TXO Prod. Corp. v. Alliance

Res. Corp., 509 U.S. 443, 462 (1993)) (internal citation omitted).               Because the

considerations inherent in this factor are comparable to those associated with the Bowden

factor for “gravity of the wrong,” our earlier analysis of that factor is also applicable here.

See discussion supra Part II.A.1.

       2. Ratio

       “The second and perhaps most commonly cited indicium of an unreasonable or

excessive punitive damages award is its ratio to the actual harm inflicted on the plaintiff.”

Gore, 517 U.S. at 580. This guidepost is linked to the Bowden factor for “relationship to

                                              15
compensatory damages.” See discussion supra Part II.A.6. Although the Supreme Court

has declined to impose “a bright-line ratio which a punitive damages award cannot

exceed[,]” the Supreme Court noted that

       Our jurisprudence and the principles it has now established demonstrate,
       however, that, in practice, few awards exceeding a single-digit ratio
       between punitive and compensatory damages, to a significant degree, will
       satisfy due process. In Haslip, in upholding a punitive damages award, we
       concluded that an award of more than four times the amount of
       compensatory damages might be close to the line of constitutional
       impropriety. 499 U.S., at 23–24, 111 S. Ct. 1032. We cited that 4–to–1 ratio
       again in Gore. 517 U.S., at 581, 116 S. Ct. 1589. . . . While these ratios are
       not binding, they are instructive. . . .
              Nonetheless, because there are no rigid benchmarks that a punitive
       damages award may not surpass, ratios greater than those we have previously
       upheld may comport with due process where “a particularly egregious act
       has resulted in only a small amount of economic damages.” Ibid.

State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003). The Supreme Court

further noted that “a higher ratio might be necessary where ‘the injury is hard to detect or

the monetary value of noneconomic harm might have been difficult to determine.’” Id.

(quoting Gore, 517 U.S. at 582). In short, although the Supreme Court observed that a

single-digit ratio between compensatory and punitive damages generally satisfies due

process, higher ratios may pass constitutional muster when the compensatory or economic

damages are low, when the injury is hard to detect, or when the value of noneconomic harm

is difficult to determine. Id.

       We hold that the 20 to 1 ratio here represents the type of case envisioned by the

Supreme Court that would satisfy due process. In defamation cases, actual harm is often

difficult to prove, resulting in lower compensatory damages awards. Additionally, it can

be challenging to detect the injury and determine the value of noneconomic harm. In these

                                            16
situations, a larger punitive damages award may be constitutionally sustainable,

particularly as the degree of reprehensibility increases. Accordingly, the ratio of punitive

to compensatory damages here satisfies constitutional due process.

       3. Sanctions for Comparable Misconduct

       “Comparing the punitive damages award and the civil or criminal penalties that

could be imposed for comparable misconduct provides a third indicium of excessiveness.”

Gore, 517 U.S. at 583. This factor loosely parallels the Bowden factor for “legislative

sanctions,” which, as noted above, allows a court to consider the legislative policy reflected

by statutory criminal fines. See discussion supra Part II.A.4. In comparison, the Supreme

Court discussed the importance of examining legislative sanctions such as civil fines or

imprisonment. Gore, 517 U.S. at 583-84. As we have noted, counterfeiting a public

document is a felony under Maryland law carrying a penalty of two to ten years’

imprisonment. Given the seriousness of Ms. Harvey-Jones’s misconduct, we decline to

disturb the circuit court’s award of punitive damages under this factor. See discussion

supra Part II.A.4.

       Accordingly, we hold that the circuit court’s punitive damages award was not

excessive under federal constitutional law.5




       5
        We express no opinion as to whether the punitive damages award violates Article
24 of the Maryland Declaration of Rights. That argument was neither briefed nor argued
by the parties.

                                               17
       III.   EQUITY DEMANDS

       In the final section of her appellate brief, Ms. Harvey-Jones argues that the circuit

court’s judgment should be vacated “because the grossly excessive amount was based on

unreliable evidence” and because “[appellant’s] ability to pay is relevant in determining

whether an award of punitive damages is excessive.” However, these contentions have

already been addressed above in our discussion of the Bowden factor for “ability to pay.”

See discussion supra Part II.A.2.      We therefore disagree with Ms. Harvey-Jones’s

contention that the circuit court’s judgment was “unjust.”



                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR BALTIMORE COUNTY AFFIRMED.
                                          COSTS TO BE PAID BY APPELLANT.




                                            18